SECURITIES AND EXCHANGE COMMISSION FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RED ROCK PICTURES HOLDINGS, INC. (Exact Name of Small Business Issuer in its Charter) NEVADA 98-0441032 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 8228 Sunset Boulevard, 3rd Floor Los Angeles, California 90046 (323) 790-1813 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Robert Levy 8228 Sunset Boulevard, 3rd Floor Los Angeles, California 90046 (323)790-1813 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $.001 per share 1,000,000 $ .52 $ 520,000 $ 15.96 Common Stock, par value $.001 per share 260,933 $ .52 $ 125,248 $ 3.85 Common Stock, par value $.001 per share 260,933 .52 125,248 3.85 Common Stock, par value $.001 per share 108,745 .52 56,407 1.73 Common Stock, par value $.001 per share (3) 56,247 .52 29,248 .89 Common Stock, par value $.001 per share 3,750 .52 1,950 .06 Common Stock, par value $.001 per share 16,533,726 .52 8,597,538 263.94 Total 18,224,334 $ .52 $ 9,476,654 $ 290.93 (1) The shares of our Common Stock being registered hereunder are being registered for resale by the selling securityholders named in the prospectus. In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold to prevent dilution resulting from stock splits, stock dividends or similar transactions. For purposes of estimating the number of shares of our Common Stock to be included in this registration statement, the Company calculated a good faith estimate of the number of shares that the Company believe may be issuable pursuant to the equity line financing to account for market fluctuations. Should the Company have insufficient shares, the Company will not rely upon Rule 416, but will file a new registration statement to cover the resale of such additional shares should that become necessary. (2)
